DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Door operator 30 – claim 1
The movable vane is moved into contact with an interlock roller (see [0046]) – claim 1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is the relationship between the “an electrical contact” introduced in claim 2, line 3 and the “an electrical contact” introduced in claim 1, line 7?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Takahashi, WO2009/128155 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    377
    411
    media_image1.png
    Greyscale

Regarding claim 1, Takahashi discloses a method of unlocking an elevator car door (1,2) or an elevator car, comprising: operating a door operator (see motor and belt drive in fig 3); moving a movable vane (11) operably coupled to the door operator (as described above), wherein if the elevator car (1,2) is positioned within a landing door zone (the landing), the movable vane (11) is moved into contact with an interlock roller (22); and rotating an engagement latch (19) to disengage from an electrical contact (25) in response to moving the movable vane (11) into contact with the interlock roller (22).
Regarding claim 2, Takahashi discloses the method of claim 1, further comprising further operating the door operator (as described above) after the movable vane (11) is moved into contact with the interlock roller (22), wherein rotating an engagement latch (19) to disengage from an electrical contact (25) occurs in response to the further operating the door operator (1,2).
Regarding claim 3, Takahashi discloses the method of claim 1, wherein if the elevator car (see fig 1) is not positioned within the landing door zone (as described above), the movable vane (11) does not contact the interlock roller (22) and the engagement latch (19) remains in engaged with the electrical contact (25).
Regarding claim 4, Takahashi discloses the method according to claim 1, wherein the engagement latch (19) is pivotally mounted to a link arm (13,16,21) and the engagement latch (19) is only configured to rotate out of engagement with the electrical contact (25) when further rotation of the link arm (as described above) is restricted (due to contact of 11 and 22).
Regarding claim 5, Takahashi discloses the method according to claim 4, wherein further rotation of the link arm (13,16,21) is restricted when the movable vane (11) is in contact with the interlock roller (22).
Regarding claim 6, Takahashi discloses the method according to claim 4, wherein moving the movable vane (11) is driven by the link arm (as described above).
Regarding claim 7, Takahashi discloses the method according to claim 4, wherein moving the movable vane (11) further comprises: rotating the link arm (as described above) via operation of the door operator (as described above); and applying a force to the movable vane (11) with a sensing mechanism (12) mounted to the link arm (as described above).
Regarding claim 8, Takahashi discloses the method of claim 7, wherein the sensing mechanism (12) is a roller (see fig 11).
Regarding claim 9, Takahashi discloses the method of claim 4, wherein rotation of the engagement latch (19) relative to the link arm (as described above) is limited by a bumper (24).
Regarding claim 10, Takahashi discloses the method of claim 1, wherein the movable vane (11) is mounted to the elevator car (as described above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654